Mr. Justice Goodwin delivered the opinion of the court. Abstract of the Decision. 1. Animals, § 15*—when owner liable for personal injuries inflicted by. An owner having knowledge of the mischievous propensities of an animal, of a kind not naturally vicious, is liable for personal injuries caused by such animal acting in accord with such propensities. 2. Animals, § 15*—what liability of owner of animal known to be of mischievous propensities based upon. Liability of owner of an animal of known mischievous propensities, for injuries caused by it, is not based on negligence but on the fact that he continued to own an animal known by him to be dangerous. 3. Negligence, § 8*—when failure to obey ordinance gives rise to action. Damages resulting from failure to comply with the terms of an ordinance give rise to an action. 4. Animals, § 14*—when owner of illegally unmuzzled dog liable for injuries to person of another. The owner of a dog is liable for damages to one bitten by it rvhere such injury is the proximate result of allowing the dog on the street without being muzzled, in accordance with the provision of an ordinance.